95 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald FLYNN, Plaintiff-Appellant,v.CITY OF GARDEN CITY;  Sammy L. Morrison, Sgt.;  Ronald E.Mack, Prosecutor;  Richard L. Hammer, Jr., Judge;B and T Towing Service, Defendants-Appellees.
No. 95-1233.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1996.

E.D.Mich., No. 94-60182;  George La Plata, District Judge.
E.D.Mich.
RECONSIDERATION DENIED.
Before:  BROWN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
Donald Flynn appeals pro se from a district court judgment dismissing his civil case which the court properly considered under 42 U.S.C. § 1983.  His appeal has been referred to a panel of this court pursuant to Rule 9(a).  Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Flynn alleged that the defendants conspired to deprive him of his constitutionally protected right to travel and to transport and enjoy his private property by arresting and prosecuting him for driving an unregistered motor vehicle.  On December 30, 1994, the district court dismissed the case against the company that had towed Flynn's car after his arrest, because the complaint did not contain any specific allegations against that company.  On that same day, the court granted summary judgment to the remaining defendants after finding that the claims against them were barred by the doctrine of res judicata, as Flynn had been convicted of the underlying criminal offense and had also lost a civil action for false arrest in the state courts.  Flynn's motion for reconsideration was denied on February 8, 1995, and he now appeals.